 



EXHIBIT 10.5

 
 

COINMACH SERVICE CORP.
(a Delaware corporation)

Income Deposit Securities
(IDSs)

and

11% Senior Secured Notes due 2024

PURCHASE AGREEMENT

Dated: November 19, 2004

 
 

 



--------------------------------------------------------------------------------



 



COINMACH SERVICE CORP.
(a Delaware corporation)

18,333,333 Income Deposit Securities

Each Representing One Share of
Class A Common Stock, par value $0.01 per share, and
$6.14 Principal Amount of 11% Senior Secured Notes due 2024

and

$20,000,000.06 Aggregate Principal Amount of 11% Senior Secured Notes due 2024

PURCHASE AGREEMENT

November 19, 2004

MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
      Incorporated
as Representative of the several Underwriters
4 World Financial Center
New York, New York 10080

Ladies and Gentlemen:

     Coinmach Service Corp., a Delaware corporation (the “Company”), confirms
its agreement with Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) and each of the other Underwriters named in
Schedule A hereto (collectively, the “Underwriters”, which term shall also
include any underwriter substituted as hereinafter provided in Section 10
hereof), for whom Merrill Lynch is acting as representative (in such capacity,
the “Representative”), with respect to the issue and sale by the Company and the
purchase by the Underwriters, acting severally and not jointly, of (i) an
aggregate of 18,333,333 Income Deposit Securities (“IDSs”), representing an
aggregate of 18,333,333 shares of the Company’s Class A common stock, par value
$0.01 per share (the “Common Stock”), and $112,566,664.62 aggregate principal
amount of the Company’s 11% Senior Secured Notes due 2024 (the “IDS Notes”), and
(ii) an additional $20,000,000.06 aggregate principal amount of the Company’s
11% Senior Secured Notes due 2024 (the “Third Party Notes” and, together with
the IDS Notes, the “Notes”), in each case as set forth in Schedule A hereto, and
with respect to the grant by the Company to the Underwriters, acting severally
and not jointly, of the option described in Section 2(b) hereof to purchase all
or any part of an additional 2,749,999 IDSs to cover over-allotments, if any.
The Notes will initially be fully and unconditionally guaranteed on a senior
secured basis (the “Guarantee” and, together with the Notes, the “Note
Securities”) by Coinmach Laundry Corporation, a Delaware corporation (“Laundry
Corp.” and, together with any future guarantor, the “Guarantors”). Each IDS
represents one share of Class A Common Stock and $6.14 principal amount of the
IDS Notes. Unless the context otherwise requires, the 18,333,333 IDSs (the
“Initial Securities”) to be purchased by the Underwriters on the Closing Time
(as defined in Section 2(c) hereof) and all or any part of the 2,749,999 IDSs
subject to the option described in Section 2(b) hereof (the “Option Securities”)
are hereinafter called, collectively with the Common Stock and the Note
Securities, the “Securities”.

2



--------------------------------------------------------------------------------



 



     The Note Securities will be issued pursuant to an indenture to be dated as
of November 24, 2004 (the “Indenture”) between the Company, the Guarantors and
The Bank of New York, as trustee (in such capacity, the “Trustee”) and as
collateral agent (in such capacity, the “Collateral Agent”).

     The Notes will be secured by a first priority lien on substantially all of
the existing and future assets of the Company, including, without limitation,
(a) an intercompany note (the “Intercompany Note”) issued by Coinmach
Corporation (“Coinmach Corp.”) to the Company, (b) the guarantees of the
Intercompany Note (the “Intercompany Note Guarantees” and, together with the
Intercompany Note, the “Intercompany Note Obligations”) by certain subsidiaries
of Coinmach Corp., (c) 100% of the capital stock Laundry Corp. and (d) 100% of
the common stock of Appliance Warehouse of America, Inc., a Delaware corporation
(“AWA”) (collectively, the “Company Collateral”). The Guarantee by Laundry Corp.
will be secured by a first priority lien on substantially all of the existing
and future assets of Laundry Corp., other than the capital stock of Coinmach
Corp., which will be subject to a second priority lien (collectively, the
“Laundry Corp. Collateral” and together with the Company Collateral, the
“Collateral”). The lien on the capital stock of Coinmach Corp. will be
subordinated, pursuant to the Intercreditor Agreement, to the lien of the Agent
(as defined below) under the Credit Facility (as defined below). At the Closing
Time, the Company will deliver to the Collateral Agent, pursuant to the terms of
the Indenture and the Security Agreement (as defined below), financing
statements (the “Financing Statements”) listing each of the Company and Laundry
Corp. as a debtor and the Collateral Agent as secured party and covering the
Collateral under the security agreement among the Collateral Agent (on its own
behalf and on behalf of the Trustee and the holders of Notes), Laundry Corp. and
the Company (the “Security Agreement”). In addition, the Company and Laundry
Corp., as pledgors, and the Collateral Agent will enter into the pledge
agreement to be dated as of the Closing Time (the “Pledge Agreement” and,
together with the Financing Statements, the Security Agreement and the
Intercreditor Agreement, the “Collateral Documents”). The Collateral Documents
will provide for the filing, recordation, indexing and other action as specified
therein with respect to the perfection of the liens on the Collateral. In
addition, the capital stock of Coinmach Corp. will be subject to a first
priority lien pursuant to Coinmach Corp.’s amended senior secured credit
facility (as amended through the Closing Time, the “Credit Facility”) dated as
of January 25, 2002 among Coinmach Corp., Deutsche Bank Trust Company Americas,
as administrative agent (the “Agent”) and the lenders party thereto from time to
time (the “Lenders”) and the other persons party thereto from time to time. The
agreement relating to the sharing of such capital stock and the proceeds thereof
among the Collateral Agent (on its own behalf and on behalf of the Trustee and
the holders of Notes) and the Agent (on its own behalf and on behalf of the
Lenders) will be contained in a certain intercreditor agreement (the
“Intercreditor Agreement”) to be dated as of the Closing Time among Laundry
Corp., the Collateral Agent and the Agent.

     The Company understands that the Underwriters propose to make a public
offering of the Initial Securities and Third Party Notes as soon as the
Representative deems advisable after this Agreement has been executed and
delivered.

     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-1 (No. 333-114421), including
the related preliminary prospectus or prospectuses, covering the registration of
the Securities under the Securities Act of 1933, as amended (the “1933 Act”).
Promptly after execution and delivery of this Agreement, the Company will
prepare and file a prospectus in accordance with the provisions of Rule 430A
(“Rule 430A”) of the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”) and paragraph (b) of Rule 424 (“Rule 424(b)”) of
the 1933 Act Regulations. The information included in such prospectus that was
omitted from such registration statement at the time it became effective but
that is deemed to be part of such registration statement at the time it became
effective pursuant to paragraph (b) of Rule 430A is referred to as “Rule 430A
Information.” Each prospectus used before such registration statement became
effective,

3



--------------------------------------------------------------------------------



 



and any prospectus that omitted the Rule 430A Information, that was used after
such effectiveness and prior to the execution and delivery of this Agreement, is
herein called a “preliminary prospectus.” Such registration statement, including
the exhibits and any schedules thereto, at the time it became effective, and
including the Rule 430A Information, is herein called the “Registration
Statement.” Any registration statement filed pursuant to Rule 462(b) of the 1933
Act Regulations is herein referred to as the “Rule 462(b) Registration
Statement,” and after such filing the term “Registration Statement” shall
include the Rule 462(b) Registration Statement. The final prospectus in the form
first furnished to the Underwriters for use in connection with the offering of
the Securities is herein called the “Prospectus.” For purposes of this
Agreement, all references to the Registration Statement, any preliminary
prospectus, the Prospectus or any amendment or supplement to any of the
foregoing shall be deemed to include the copy filed with the Commission pursuant
to its Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”).

     In connection with this offering, the Company will consummate certain
restructuring transactions as described in the preliminary prospectus under
“Summary—Summary of the Transactions”, “Use of Proceeds” and “The Transactions”
(collectively, the “Related Transactions”). The primary agreements relating to
the Related Transactions are listed on Schedule D hereto (collectively with the
Collateral Documents, the “Related Transaction Documents”).

     SECTION 1. Representations and Warranties.

     (a) Representations and Warranties by the Company and Laundry Corp. Each of
the Company and Laundry Corp. represents and warrants to each Underwriter as of
the date hereof, as of the Closing Time, and as of each Date of Delivery (if
any) referred to in Section 2(b) hereof, and agrees with each Underwriter, as
follows:

     (i) Compliance with Registration Requirements. Each of the Registration
Statement and any Rule 462(b) Registration Statement and any post-effective
amendment thereto has become effective under the 1933 Act, and no stop order
suspending the effectiveness of the Registration Statement, any Rule 462(b)
Registration Statement or any post-effective amendment thereto has been issued
under the 1933 Act, and no proceedings for that purpose have been instituted or
are pending or, to the knowledge of the Company, are contemplated by the
Commission, and any request on the part of the Commission for additional
information has been complied with.

     At the respective times the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendments thereto became
effective and at the Closing Time (and, if any Option Securities are purchased,
at the Date of Delivery), the Registration Statement, the Rule 462(b)
Registration Statement and any amendments and supplements thereto, but excluding
for the purposes of this representation the exhibits thereto, complied and will
comply in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations and did not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. Neither the Prospectus
nor any amendments or supplements thereto, at the time the Prospectus or any
such amendment or supplement was issued and at the Closing Time (and, if any
Option Securities are purchased, at the Date of Delivery), included or will
include an untrue statement of a material fact or omitted or will omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The
representations and warranties in this subsection shall not apply to statements
in or omissions from the Registration Statement or Prospectus made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through Merrill Lynch expressly for use in the

4



--------------------------------------------------------------------------------



 



Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto).

     Each preliminary prospectus and the prospectus filed as part of the
Registration Statement as originally filed or as part of any amendment thereto
complied when so filed in all material respects with the 1933 Act Regulations
and each preliminary prospectus and the Prospectus delivered to the Underwriters
for use in connection with this offering was identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

     (ii) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Registration Statement are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations.

     (iii) Financial Statements. The financial statements included in the
Registration Statement and the Prospectus, together with the related schedules
and notes, present fairly the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries for the periods specified; said financial statements
have been prepared in conformity with generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved. The
supporting schedules included in the Registration Statement present fairly in
accordance with GAAP the information required to be stated therein. The selected
financial data and the summary financial information included in the Prospectus
present fairly the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included in the
Registration Statement. The pro forma financial statements and the related notes
thereto included in the Registration Statement and the Prospectus present fairly
the information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

     (iv) No Material Adverse Change in Business. Since the respective dates as
of which information is given in the Registration Statement and the Prospectus,
except as otherwise stated therein, (A) there has been no material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its subsidiaries considered as
one enterprise, whether or not arising in the ordinary course of business (a
“Material Adverse Effect”), (B) there have been no transactions entered into by
the Company or any of its subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its subsidiaries
considered as one enterprise, and (C) there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock.

     (v) Good Standing of the Company. The Company has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under this Agreement
and the Related Transaction Documents; and the Company is duly qualified as a
foreign corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the

5



--------------------------------------------------------------------------------



 



conduct of business, except where the failure so to qualify or to be in good
standing would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

     (vi) Good Standing of Subsidiaries. Laundry Corp. and each “significant
subsidiary” of the Company (as such term is defined in Rule 1-02 of
Regulation S-X, including, without limitation, Laundry Corp., Coinmach Corp.,
AWA and Super Laundry Equipment Corp., a New York corporation) (each, a
“Subsidiary” and collectively, the “Subsidiaries”) has been duly organized and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not reasonably be expected to result in a Material Adverse
Effect; except as otherwise disclosed in the Registration Statement, all of the
issued and outstanding capital stock of each such Subsidiary has been duly
authorized and validly issued, is fully paid and non-assessable and is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity; none of the
outstanding shares of capital stock of any Subsidiary was issued in violation of
the preemptive or similar rights of any securityholder of such Subsidiary. The
only subsidiaries of the Company are (a) the subsidiaries listed on Exhibit 21
to the Registration Statement and (b) certain other subsidiaries which,
considered in the aggregate as a single Subsidiary, do not constitute a
“significant subsidiary” as defined in Rule 1-02 of Regulation S-X.

     (vii) Capitalization. The authorized, issued and outstanding capital stock
of the Company is as set forth in the Prospectus in the column entitled “Actual”
under the caption “Capitalization” (except for subsequent issuances, if any,
pursuant to this Agreement, pursuant to reservations, agreements or employee
benefit plans referred to in the Prospectus or pursuant to the exercise of
convertible securities or options referred to in the Prospectus). The shares of
issued and outstanding capital stock (including, without limitation, the Common
Stock) of the Company have been duly authorized and validly issued and are fully
paid and non-assessable; none of the outstanding shares of capital stock
(including, without limitation, the Common Stock) of the Company was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company.

     (viii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Company and Laundry Corp.

     (ix) Authorization and Enforceability of the Securities. The Securities
have been duly authorized for issuance and sale to the Underwriters pursuant to
this Agreement and, when issued and delivered by the Company and Laundry Corp.,
as applicable, pursuant to this Agreement against payment of the consideration
set forth herein, will be validly issued, fully paid and non-assessable and will
constitute valid and binding obligations of the Company and Laundry Corp., as
applicable, enforceable against the Company and Laundry Corp., as applicable, in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers) reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law); no holder of the Securities
will be subject to personal liability by reason of being such a holder; and the
issuance of the Securities is not subject to the preemptive or other similar
rights of any securityholder of the Company.

6



--------------------------------------------------------------------------------



 



     (x) Authorization and Enforceability of the Indenture. The Indenture has
been duly authorized by the Company and Laundry Corp. and meets the standards
and requirements for qualification under the United States Trust Indenture Act
of 1939, as amended (the “1939 Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder, and, when
executed and delivered by the Company, Laundry Corp. and the Trustee, will
constitute a valid and binding agreement of the Company and Laundry Corp.
enforceable against the Company and Laundry Corp. in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

     (xi) Authorization and Enforceability of the Note Securities. The Note
Securities have been duly authorized and, at the Closing Time, will have been
duly executed by the Company and Laundry Corp., as applicable, and, when duly
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company and
Laundry Corp., as applicable, enforceable against the Company and Laundry Corp.
in accordance with their terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers) reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.

     (xii) Authorization and Enforceability of the Intercompany Note
Obligations. The Intercompany Note and Intercompany Note Guarantees have been
duly authorized and, at the Closing Time, will have been duly executed by
Coinmach Corp. and each of the guarantors under the Intercompany Guarantees (the
“Intercompany Note Guarantors”), as applicable, and, when authenticated, issued
and delivered to the Company, will constitute valid and binding obligations of
Coinmach Corp. and the Intercompany Note Guarantors, as applicable, enforceable
against Coinmach Corp. and the Intercompany Note Guarantors, as applicable, in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers) reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

     (xiii) Authorization of the Related Transaction Documents. The Related
Transaction Documents have been duly authorized (to the extent a party thereto)
by the Company and its subsidiaries, as applicable, and when executed and
delivered (to the extent a party thereto) by the Company and its subsidiaries
(assuming the due authorization, execution and delivery by each of the other
parties thereto), will constitute valid and legally binding agreements of the
Company and its subsidiaries (to the extent a party thereto), enforceable
against them in accordance with their terms, in each case, to the extent the
Company or such subsidiary is a party thereto, and except that the enforcement
thereof may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles.

7



--------------------------------------------------------------------------------



 



     (xiv) Description of the Securities, the Indenture and the Intercompany
Note Obligations. The Securities, the Indenture and the Intercompany Note
Obligations will conform in all material respects to the statements relating
thereto contained in the Prospectus.

     (xv) Copies of Related Transaction Documents. The Company has delivered to
the Representative a true and correct copy of each of the Related Transaction
Documents that have been executed and delivered prior to the date of this
Agreement and each other Related Transaction Document in the form substantially
as it will be executed and delivered on or prior to the Closing Time, together
with all schedules and exhibits thereto, and as of the date hereof there have
been no material amendments, alterations, modifications or waivers of any of the
provisions of any of the Related Transaction Documents since their date of
execution or from the form in which such Related Transaction Documents have been
delivered to the Representative. The Related Transaction Documents conform, in
all material respects, with the descriptions thereof in the Registration
Statement or the Prospectus.

     (xvi) Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of the property or assets of the Company or any of its
subsidiaries is subject (collectively, “Agreements and Instruments”) except for
such defaults that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; and the execution, delivery and
performance of this Agreement, the Indenture, the Securities, the Intercompany
Note Obligations and the Related Transaction Documents and any other agreement
or instrument entered into or issued or to be entered into or issued by the
Company in connection with the transactions contemplated hereby or thereby or in
the Prospectus and the consummation of the transactions contemplated herein and
in the Registration Statement (including the issuance and sale of the Securities
and the use of the proceeds from the sale of the Securities as described in the
Prospectus under the caption “Use of Proceeds”) and compliance by the Company
with its obligations hereunder have been duly authorized by all necessary
corporate action and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
the Company or any of its subsidiaries pursuant to, the Agreements and
Instruments except for (a) with respect to liens, charges or encumbrances, the
liens in favor of the Collateral Agent contemplated by the Collateral Documents
and (b) such conflicts, breaches, defaults or Repayments Events or liens,
charges or encumbrances that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, nor will such
action result in any violation of the provisions of the charter or by-laws of
the Company or any of its subsidiaries or, except such violations that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any government, government instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
subsidiaries or any of their assets, properties or operations. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.

8



--------------------------------------------------------------------------------



 



     (xvii) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

     (xviii) Taxes. The Company and its subsidiaries have timely filed all
federal, state, local and foreign tax returns that are required to be filed or
have duly requested extensions thereof and all such tax returns are true,
correct and complete, except to the extent that any failure to file or request
an extension, or any incorrectness would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. The Company and
its Subsidiaries have timely paid all taxes shown as due on such filed tax
returns (including any related assessments, fines or penalties), except to the
extent that any such taxes are being contested in good faith and by appropriate
proceedings, or to the extent that any failure to pay would not reasonably be
expected to result in a Material Adverse Effect; and adequate charges, accruals
and reserves have been provided for in the financial statements referred to in
Section 1(a)(iii) above in accordance with GAAP in respect of all federal,
state, local and foreign taxes for all periods as to which the tax liability of
the Company or any of its Subsidiaries has not been finally determined or
remains open to examination by applicable taxing authorities, except to the
extent that any failure to create adequate charges, accruals and reserves would
not reasonably be expected to result in a Material Adverse Effect.

     (xix) Internal Controls. The Company and its subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization, (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (C) access to assets is permitted only in accordance
with management’s general or specific authorization and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

     (xx) Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance with financially sound and reputable insurers in such
amounts and covering such risks as in the good faith judgment of the Board of
Directors of the Company is sufficient given the nature of the Company’s
business as of the date hereof, all of which insurance is duly in force and
effect.

     (xxi) ERISA. None of the Company or its subsidiaries has any material
liability for any prohibited transaction with respect to any pension, profit
sharing or other plan that is subject to the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”). None of the Company or any of its subsidiaries maintains
or has any obligation to contribute to or otherwise has any liability with
respect to any pension plan subject to Title IV of ERISA. Each pension, profit
sharing or other plan that is subject to ERISA and which is maintained by the
Company or any subsidiary of the Company is in compliance in all material
respects with all applicable provisions of ERISA.

     (xxii) Statistical and Market-Related Data. The statistical and
market-related data included in the Prospectus are based on or derived from
sources which the Company believes to be reliable and accurate.

9



--------------------------------------------------------------------------------



 



     (xxiii) NASD. There are no affiliations with the National Association of
Securities Dealers, Inc. (the “NASD”) among the Company’s officers, directors or
any stockholder of the Company, except as disclosed in the Registration
Statement.

     (xxiv) Absence of Proceedings. There is no action, suit, proceeding,
inquiry or investigation before or brought by any court or governmental agency
or body, domestic or foreign, now pending, or, to the knowledge of the Company,
threatened, against or affecting the Company or any subsidiary, which is
required to be disclosed in the Registration Statement (other than as disclosed
therein), or that would, individually or in the aggregate, be reasonably
expected to result in a Material Adverse Effect, or that would reasonably be
expected to materially and adversely affect the properties or assets thereof or
the consummation of the transactions contemplated in this Agreement or in the
Related Transaction Documents or the performance by the Company of its
obligations hereunder; the aggregate of all pending legal or governmental
proceedings to which the Company or any subsidiary is a party or of which any of
their respective property or assets is the subject which are not described in
the Registration Statement, including ordinary routine litigation incidental to
the business, could not reasonably be expected to result in a Material Adverse
Effect.

     (xxv) Accuracy of Exhibits. There are no contracts or documents which are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits thereto which have not been so described and filed as
required. Each contract or document that is filed as an exhibit to the
Registration Statement is a true and complete copy of the contract or document
that it purports to be.

     (xxvi) Possession of Intellectual Property. The Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) necessary to carry on the business now operated by them and described
in the Registration Statement or Prospectus, and neither the Company nor any of
its subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interest of the
Company or any of its subsidiaries therein, and which infringement or conflict
(if the subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy would, individually or in the aggregate, result in a Material Adverse
Effect.

     (xxvii) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by this Agreement, the Indenture, the Intercompany
Note Obligations or the Related Transaction Documents, except (A) such as have
been already obtained, (B) such as may be required by the securities or Blue Sky
laws of the various states in connection with the offer and sale of the
Securities, and (C) the filing of the Financing Statements with the Secretary of
State of the State of Delaware.

     (xxviii) Absence of Manipulation. None of the Company, any affiliate
controlled by the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act or, to the knowledge of the Company, any other
affiliate of the Company has taken, nor will the

10



--------------------------------------------------------------------------------



 



Company, any affiliate controlled by the Company or, to the knowledge of the
Company, any other affiliate of the Company take, directly or indirectly, any
action which is designed to or which has constituted or which would be expected
to cause or result in stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of the Securities or the Common
Stock or Notes underlying the Securities.

     (xxix) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them and described in the Registration Statement or
Prospectus, except where the failure so to possess would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
the Company and its subsidiaries are in compliance with the terms and conditions
of all such Governmental Licenses, except where the failure so to comply would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; all of the Governmental Licenses are valid and in full
force and effect, except when the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses which, individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a Material Adverse Effect.

     (xxx) Title to Property. The Company and its Subsidiaries have good and
marketable title to all real property owned by the Company and its Subsidiaries
and good title to all other properties owned by them, in each case, free and
clear of all mortgages, pledges, liens, security interests, claims, restrictions
or encumbrances of any kind except such as (a) are described in the Prospectus,
(b) constitute Permitted Liens (as defined in the Indenture) or (c) do not,
individually or in the aggregate, materially and adversely affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company or any of its Subsidiaries; and all of the leases
and subleases material to the business of the Company and its subsidiaries,
considered as one enterprise, and under which the Company or any of its
subsidiaries holds properties described in the Prospectus, are in full force and
effect, and neither the Company nor any subsidiary has any notice of any claim
of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease, in each case, except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

     (xxxi) Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Prospectus will not be
required, to register as an “investment company” under the Investment Company
Act of 1940, as amended (the “1940 Act”).

     (xxxii) Environmental Laws. Except as described in the Registration
Statement or Prospectus and except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(A) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance, code
or rule of common law or any judicial or

11



--------------------------------------------------------------------------------



 



administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) the
Company and its subsidiaries have all permits, authorizations and approvals
required under any applicable Environmental Laws and are each in compliance with
their requirements, (C) there are no pending or, to the Company’s knowledge,
threatened administrative, regulatory or judicial actions, suits, investigations
or proceedings relating to any Environmental Law against the Company or any of
its subsidiaries and (D) there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

     (xxxiii) Solvency. Immediately prior to and after the consummation of the
transactions contemplated by this Agreement and the Related Transactions,
(i) the fair value and present fair saleable value of the assets of the Company
and its subsidiaries taken as a whole will exceed the sum of its stated
liabilities and identified contingent liabilities; and (ii) the Company and its
subsidiaries taken as a whole is not, nor will it be, after giving effect to the
execution, delivery and performance of this Agreement and the Related
Transaction Documents, and the consumma tion of the transaction contemplated
hereby and thereby, (a) left with unreasonably small capital with which to carry
on its business as it is proposed to be conducted, (b) unable to pay its debts
(contingent or otherwise) as they mature or (c) otherwise insolvent.

     (xxxiv) Security Interests. The Collateral Documents, once executed and
delivered in connection with the sale of the Securities, and upon the proper
filing and indexation of applicable Financing Statements with the proper
governmental authorities (together with payment of the appropriate filing fees),
will create valid and perfected security interests in the personal property and
fixtures subject thereto in favor of the Collateral Agent on behalf of the
holders of the Notes, subject only to Permitted Liens (as defined in the
Indenture).

     (xxxv) Reorganization. Concurrently with or prior to the Closing Time,
Coinmach Holdings, LLC, a Delaware limited liability company (“Holdings”) has
exchanged (a) certain shares of capital stock of Laundry Corp. for outstanding
units of Holdings in order to redeem such Holdings units, and (b) all the
remaining outstanding shares of capital stock of Laundry Corp and all of the
shares of non-voting common stock of AWA for shares of Company’s Class B common
stock, par value $0.01 per share (such transactions collectively referred to as
the “Reorganization”), such that, after giving effect to the Reorganization,
Laundry Corp. will be a direct wholly owned subsidiary of the Company and AWA
will be entirely owned by the Company and Coinmach Corp.

     (xxxvi) Listing. The IDSs have been duly authorized for listing on the
American Stock Exchange, subject only to official notice of issuance. A
registration statement with respect to the IDSs has been filed on Form 8-A
pursuant to Section 12 of the 1934 Act, which registration statement complies in
all material respects with the 1934 Act. The Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Securities under the

12



--------------------------------------------------------------------------------



 



1934 Act, nor has the Company received any notification that the Commission is
contemplating terminating such registration.

     (xxxvii) Registration Rights. There are no persons with registration rights
or other similar rights to have any securities registered under the 1933 Act
pursuant to the Registration Statement or otherwise registered by the Company
under the 1933 Act.

     (b) Officer’s Certificates. Any certificate signed by any officer of the
Company or any of its subsidiaries delivered to the Representative or to counsel
for the Underwriters shall be deemed a representation and warranty by the
Company to each Underwriter as to the matters covered thereby.

     SECTION 2. Sale and Delivery to Underwriters; Closing.

     (a) Initial Securities. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to sell to each Underwriter, severally and not jointly, and each
Underwriter, severally and not jointly, agrees to purchase from the Company, at
the price per IDS and per Third Party Note set forth in Schedule B, the number
of Initial Securities and Third Party Notes, in each case as set forth in
Schedule A opposite the name of such Underwriter, plus any additional number of
Initial Securities which such Underwriter may become obligated to purchase
pursuant to the provisions of Section 10 hereof.

     (b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Underwriters, severally and
not jointly, to purchase up to an additional 2,749,999 IDSs at the price per
Option Security set forth in Schedule B, plus an amount per Option Security
equal to accrued and unpaid interest with respect to the underlying IDS Note.
The option hereby granted will expire 30 days after the date hereof and may be
exercised in whole or in part from time to time only for the purpose of covering
over-allotments which may be made in connection with the offering and
distribution of the Initial Securities upon notice by Merrill Lynch to the
Company setting forth the number of Option Securities as to which the several
Underwriters are then exercising the option and the time and date of payment and
delivery for such Option Securities. Any such time and date of delivery (a “Date
of Delivery”) shall be determined by Merrill Lynch, but shall not be later than
seven full business days after the exercise of said option, nor in any event
prior to the Closing Time. If the option is exercised as to all or any portion
of the Option Securities, each of the Underwriters, acting severally and not
jointly, will purchase that proportion of the total number of Option Securities
then being purchased which the number of Initial Securities set forth in
Schedule A opposite the name of such Underwriter bears to the total number of
Initial Securities, subject in each case to such adjustments as Merrill Lynch in
its discretion shall make to eliminate any sales or purchases of fractional
IDSs.

     (c) Payment. Payment of the purchase price for, and delivery of
certificates for, the Third Party Notes and the Initial Securities shall be made
at the offices of Mayer, Brown, Rowe & Maw LLP, 1675 Broadway, New York, New
York 10019, or at such other place as shall be agreed upon by the Representative
and the Company, at 9:00 A.M. (Eastern time) on the third (fourth, if the
pricing occurs after 4:30 P.M. (Eastern time) on any given day) business day
after the date hereof (unless postponed in accordance with the provisions of
Section 10 hereof), or such other time not later than ten business days after
such date as shall be agreed upon by the Representative and the Company (such
time and date of payment and delivery, the “Closing Time”).

     In addition, in the event that any or all of the Option Securities are
purchased by the Underwriters, payment of the purchase price for, and delivery
of certificates for, such Option Securities shall be

13



--------------------------------------------------------------------------------



 



made at the above-mentioned offices, or at such other place as shall be agreed
upon by the Representative and the Company, on each Date of Delivery as
specified in the notice from the Representative to the Company.

     Payment shall be made to the Company by wire transfer of immediately
available funds to a bank account designated in writing by the Company, against
delivery to the Representative for the respective accounts of the Underwriters
of certificates for the Securities to be purchased by them. It is understood
that each Underwriter has authorized the Representative, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Third Party Notes, the Initial Securities and the Option Securities, if any,
which it has agreed to purchase. Merrill Lynch, individually and not as
representative of the Underwriters, may (but shall not be obligated to) make
payment of the purchase price for the Third Party Notes, the Initial Securities
or the Option Securities, if any, to be purchased by any Underwriter whose funds
have not been received by the Closing Time or the relevant Date of Delivery, as
the case may be, but such payment shall not relieve such Underwriter from its
obligations hereunder.

     (d) Denominations; Registration. Certificates for the Third Party Notes
(including the Guarantees thereof), the Initial Securities and the Option
Securities, if any, shall be in such denominations and registered in such names
as the Representative may request in writing at least one full business day
before the Closing Time or the relevant Date of Delivery, as the case may be.
The certificates for the Third Party Notes (including the Guarantees thereof),
the Initial Securities and the Option Securities, if any, will be made available
for examination and packaging by the Representative in The City of New York not
later than 10:00 A.M. (Eastern time) on the business day prior to the Closing
Time or the relevant Date of Delivery, as the case may be.

     SECTION 3. Covenants of the Company. The Company covenants with each
Underwriter as follows:

     (a) Compliance with Securities Regulations and Commission Requests. The
Company, subject to Section 3(b), will comply with the requirements of Rule 430A
and will notify the Representative promptly, and confirm the notice in writing,
(i) when any post-effective amendment to the Registration Statement shall become
effective, or any supplement to the Prospectus or any amended Prospectus shall
have been filed, (ii) of the receipt of any comments from the Commission
regarding the Registration Statement or otherwise relating to or in connection
with the proposed offering of the Securities, (iii) of any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Prospectus or for additional information, and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, or of the initiation or
threatening of any proceedings for any of such purposes. The Company will
promptly effect the filings necessary pursuant to Rule 424(b) and will take such
steps as it deems necessary to ascertain promptly whether the form of prospectus
transmitted for filing under Rule 424(b) was received for filing by the
Commission and, in the event that it was not, it will promptly file such
prospectus. The Company will use commercially reasonable efforts to prevent the
issuance of any stop order and, if any stop order is issued, to obtain the
lifting thereof at the earliest practicable moment.

     (b) Filing of Amendments. The Company will give the Representative notice
of its intention to file or prepare any amendment to the Registration Statement
(including any filing under Rule 462(b)) or any amendment, supplement or
revision to either the prospectus included in the Registration Statement at the
time it became effective or to the Prospectus, will furnish the Representative
with copies of any such documents a reasonable amount of time prior to such
proposed filing or use, as the case may be, and

14



--------------------------------------------------------------------------------



 



will not file or use any such document to which the Representative or counsel
for the Underwriters shall reasonably object.

     (c) Delivery of Registration Statements. The Company has furnished or will
deliver to the Representative and counsel for the Underwriters, without charge,
signed copies of the Registration Statement as originally filed and of each
amendment thereto (including exhibits filed therewith or incorporated by
reference therein) and signed copies of all consents and certificates of
experts, and will also deliver to the Representative, without charge, a
conformed copy of the Registration Statement as originally filed and of each
amendment thereto (without exhibits) for each of the Underwriters. The copies of
the Registration Statement and each amendment thereto furnished to the
Underwriters will be identical to the electronically transmitted copies thereof
filed with the Commission pursuant to EDGAR, except to the extent permitted by
Regulation S-T.

     (d) Delivery of Prospectuses. The Company has delivered to each
Underwriter, without charge, as many copies of each preliminary prospectus as
such Underwriter reasonably requested, and the Company hereby consents to the
use of such copies for purposes permitted by the 1933 Act. The Company will
furnish to each Underwriter, without charge, during the period when the
Prospectus is required to be delivered under the 1933 Act, such number of copies
of the Prospectus (as amended or supplemented) as such Underwriter may
reasonably request. The Prospectus and any amendments or supplements thereto
furnished to the Underwriters will be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.

     (e) Continued Compliance with Securities Laws. The Company will comply with
the 1933 Act and the 1933 Act Regulations so as to permit the completion of the
distribution of the Securities as contemplated in this Agreement and in the
Prospectus. If at any time when a prospectus is required by the 1933 Act to be
delivered in connection with sales of the Securities, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Underwriters and counsel for the Company, to amend the
Registration Statement or amend or supplement the Prospectus in order that the
Prospectus will not include any untrue statements of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, or if it shall be necessary, in the opinion of such
counsel, at any such time to amend the Registration Statement or amend or
supplement the Prospectus in order to comply with the requirements of the 1933
Act or the 1933 Act Regulations, the Company will, as soon as reasonably
practicable, prepare and file with the Commission, subject to Section 3(b), such
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement or the Prospectus comply with
such requirements, and the Company will furnish to the Underwriters such number
of copies of such amendment or supplement as the Underwriters may reasonably
request.

     (f) Blue Sky Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Underwriters, to qualify the
Securities for offering and sale under the applicable securities laws of such
states and other jurisdictions as the Representative may reasonably designate
and to maintain such qualifications in effect for a period of not less than one
year from the later of the effective date of the Registration Statement and any
Rule 462(b) Registration Statement; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation or as a dealer in securities in any jurisdiction in
which it is not so qualified or to subject itself to taxation in respect of
doing business in any jurisdiction in which it is not otherwise so subject.

     (g) Rule 158. The Company will timely file such reports pursuant to the
Securities Exchange Act of 1934 (the “1934 Act”) as are necessary in order to
make generally available to its securityholders

15



--------------------------------------------------------------------------------



 



as soon as practicable an earnings statement for the purposes of, and to provide
the benefits contemplated by, the last paragraph of Section 11(a) of the 1933
Act.

     (h) Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Prospectus under
“Use of Proceeds.”

     (i) Listing. The Company will use its commercially reasonable efforts to
effect the listing of the IDSs on the American Stock Exchange.

     (j) Restriction on Sale of Securities. Other than the sale of Securities
hereunder, during a period of 180 days from the date of the Prospectus (the
“Lock-Up Period”), the Company will not, without the prior written consent of
Merrill Lynch, (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any of the Company’s IDSs, Common Stock, Note Securities or any
similar securities or any securities convertible into or exercisable or
exchangeable for IDSs, Common Stock, Note Securities or any similar securities
or file any registration statement under the 1933 Act with respect to any of the
foregoing (collectively, the “Lock-Up Securities”) or (ii) enter into any swap
or any other agreement or any transaction that transfers, in whole or in part,
directly or indirectly, the economic consequence of ownership of the Lock-Up
Securities, whether any such swap or transaction described in clause (i) or
(ii) above is to be settled by delivery of IDSs, common stock, debt securities
or any similar securities, in cash or otherwise. Anything to the contrary
notwithstanding, the foregoing restrictions shall not apply to any securities
issued by the Company during the Lock-Up Period pursuant to any employee equity
participation plan referred to in the Prospectus or securities issued by the
Company during the Lock-Up Period upon the exercise of any option, warrant or
other right outstanding on the date hereof and issued under any such plan;
provided, however, that the recipient of such securities shall provide Merrill
Lynch with an agreement substantially in the form of Exhibit C hereto signed by
such recipient.

     (k) Reporting Requirements. The Company, during the period when the
Prospectus is required to be delivered under the 1933 Act, will file all
documents required to be filed with the Commission pursuant to the 1934 Act
within the time periods required by the 1934 Act and the rules and regulations
of the Commission thereunder.

     (l) DTC. The Company shall cooperate with the Representative and use its
commercially reasonable efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of The Depositary Trust Company.

     SECTION 4. Payment of Expenses.

     (a) Expenses. The Company will pay all expenses incident to the performance
of its obligations under this Agreement, including (i) the preparation, printing
and filing of the Registration Statement (including financial statements and
exhibits) as originally filed and of each amendment thereto, (ii) the
preparation, printing and delivery to the Underwriters of this Agreement, any
Agreement among Underwriters and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Securities, (iii) the preparation, issuance and delivery of the certificates for
the Securities to the Underwriters, including any stock or other transfer taxes
and any stamp or other duties payable upon the sale, issuance or delivery of the
Securities to the Underwriters and any charges of DTC in connection therewith,
(iv) the fees and disbursements of the Company’s counsel, accountants and other
advisors, (v) the qualification of the Securities under securities laws in
accordance with the provisions of Section 3(f) hereof, including filing fees and
the reasonable fees and disbursements of counsel for the

16



--------------------------------------------------------------------------------



 



Underwriters in connection therewith and in connection with the preparation of
the Blue Sky Survey and any supplement thereto, (vi) the printing and delivery
to the Underwriters of copies of each preliminary prospectus and of the
Prospectus and any amendments or supplements thereto, (vii) the preparation,
printing and delivery to the Underwriters of copies of the Blue Sky Survey and
any supplement thereto, (viii) the fees and expenses of any transfer agent or
registrar for the Securities, (ix) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the Securities, including without limitation, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged with the prior consent of the Company in
connection with the road show presentations, travel and lodging expenses of the
representatives and officers of the Company and any such consultants, and the
cost of aircraft and other transportation chartered in connection with the road
show, (x) the filing fees incident to, and the reasonable and documented fees
and disbursements of counsel to the Underwriters in connection with, solely to
the extent related to the review by the NASD of the terms of the sale of the
Securities, (xi) the fees and expenses incurred in connection with the listing
of the Initial Securities and the Option Securities on the American Stock
Exchange, (xii) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture and
the Securities, (xiii) any fees payable in connection with the rating of the
Securities and (xiv) all costs associated with the perfection and maintenance of
the security interests to be obtained under the Indenture and the Collateral
Documents.

     (b) Termination of Agreement. If this Agreement is terminated by the
Representative in accordance with the provisions of Section 5 or Section 9(a)(i)
hereof, the Company shall reimburse the Underwriters for all of their
out-of-pocket expenses, including the reasonable and documented fees and
disbursements of counsel for the Underwriters.

     SECTION 5. Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to the accuracy of the
representations and warranties of the Company contained in Section 1 hereof or
in certificates of any officer of the Company or any subsidiary of the Company
delivered pursuant to the provisions hereof, to the performance by the Company
of its covenants and other obligations hereunder, and to the following further
conditions:

     (a) Effectiveness of Registration Statement. The Registration Statement,
including any Rule 462(b) Registration Statement, shall have become effective,
and at Closing Time no stop order suspending the effectiveness of the
Registration Statement shall have been issued under the 1933 Act or proceedings
therefor initiated or threatened by the Commission, and any request on the part
of the Commission for additional information shall have been complied with to
the reasonable satisfaction of counsel to the Underwriters. A prospectus
containing the Rule 430A Information shall have been filed with the Commission
in accordance with Rule 424(b) (or a post-effective amendment providing such
information shall have been filed and declared effective in accordance with the
requirements of Rule 430A).

     (b) Opinion of Counsel for Company. At Closing Time, the Representative
shall have received the favorable opinion, dated as of Closing Time, of Mayer,
Brown, Rowe & Maw LLP, counsel for the Company, in form and substance reasonably
satisfactory to counsel for the Underwriters, together with signed or reproduced
copies of such letter for each of the other Underwriters to the effect set forth
in Exhibit A hereto.

     (c) Opinion of Counsel for Underwriters. At Closing Time, the
Representative shall have received the favorable opinion, dated as of Closing
Time, of Cahill Gordon & Reindel llp, counsel for the Underwriters, together
with signed or reproduced copies of such letter for each of the other
Underwriters with respect to matters satisfactory to the Representative,
including the penultimate paragraph of Exhibit A hereto. In giving such opinion
such counsel may rely, as to all matters governed by the laws of

17



--------------------------------------------------------------------------------



 



jurisdictions other than the law of the State of New York, the federal law of
the United States and the General Corporation Law of the State of Delaware, upon
the opinions of counsel satisfactory to the Representative. Such counsel may
also state that, insofar as such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers of the
Company and its subsidiaries and certificates of public officials.

     (d) Opinion of Tax Counsel for Company. At Closing Time, the Representative
shall have received the favorable opinion, dated as of Closing Time, of Mayer,
Brown, Rowe & Maw LLP, tax counsel for the Company, in form and substance
reasonably satisfactory to counsel for the Underwriters, together with signed or
reproduced copies of such letter for each of the other Underwriters to the
effect set forth in Exhibit B hereto.

     (e) Opinion of Tax Counsel for Underwriters. At Closing Time, the
Representative shall have received the favorable opinion, dated as of Closing
Time, of Cahill Gordon & Reindel llp, tax counsel for the underwriters, in form
and substance satisfactory to the Representative.

     (f) Officers’ Certificate. At Closing Time, there shall not have been,
since the date hereof or since the respective dates as of which information is
given in the Prospectus, any material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, and the Representative shall have
received a certificate of the President or a Vice President of the Company and
of the chief financial or chief accounting officer of the Company, dated as of
Closing Time, to the effect that (i) there has been no such material adverse
change, (ii) the representations and warranties in Section 1(a) hereof are true
and correct with the same force and effect as though expressly made at and as of
Closing Time, (iii) the Company has complied with all agreements and satisfied
all conditions on its part to be performed or satisfied at or prior to Closing
Time, and (iv) no stop order sus pending the effectiveness of the Registration
Statement has been issued and no proceedings for that purpose have been
instituted or are pending or, to their knowledge, contemplated by the
Commission.

     (g) Accountant’s Comfort Letter. At the time of the execution of this
Agreement, the Representative shall have received from Ernst & Young LLP a
letter dated such date, in form and substance reasonably satisfactory to the
Representative, together with signed or reproduced copies of such letter for
each of the other Underwriters containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in the Registration Statement and the Prospectus.

     (h) Bring-down Comfort Letter. At Closing Time, the Representative shall
have received from Ernst & Young LLP a letter, dated as of Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (g) of this Section, except that the specified date referred to
shall be a date not more than three business days prior to Closing Time.

     (i) Approval of Listing. At Closing Time, the Initial Securities and Option
Securities shall have been approved for listing on the American Stock Exchange,
subject only to official notice of issuance.

     (j) No Objection. The NASD shall have confirmed that it has not raised any
objection with respect to the fairness and reasonableness of the underwriting
terms and arrangements.

18



--------------------------------------------------------------------------------



 



     (k) Lock-up Agreements. At the date of this Agreement, the Representative
shall have received an agreement substantially in the form of Exhibit C hereto
signed by the persons listed on Schedule C hereto.

     (l) Indenture. At Closing Time, the Representative shall have received the
Indenture, in form and substance reasonably satisfactory to the Representative
and counsel for the Underwriters, executed by the Company and the Trustee, and
such agreement shall be in full force and effect.

     (m) Related Transaction Documents. At Closing Time, the Representative
shall have received each of the Related Transaction Documents and such related
Transaction Documents shall be executed by the Company and each of the other
parties thereto shall be in full force and effect, and shall be consistent in
all material respects with any descriptions thereof in the Registration
Statement or the Prospectus.

     (n) Related Transactions. At the Closing Time, the Related Transactions
shall have been consummated on terms and conditions consistent in all material
respects with the descriptions thereof in the Registration Statement or the
Prospectus.

     (o) Perfection Certificate and Security Interests. At the Closing Time, the
Representative shall have received a perfection certificate, substantially in
the form of Exhibit D hereto, duly completed and executed by the Company and
Laundry Corp. In accordance with the terms of the Collateral Documents, the
Representative and the Collateral Agent shall have received each of the
following documents, which shall be in form and substance reasonably
satisfactory to the Representative, the Collateral Agent and each of their
respective counsel, with respect to the Collateral:

     (i) Lien Searches. UCC, judgment and tax lien searches confirming that the
personal property comprising part of the Collateral is subject to no liens other
than those permitted by the Indenture and the Collateral Documents.

     (ii) Intercompany Note and Intercompany Note Guarantees. The Intercompany
Note duly executed by Coinmach Corp. and the Intercompany Note Guarantees duly
executed by each of the Intercompany Note Guarantors, and such agreements shall
be in full force and effect.

     (iii) Security Agreement and Pledge Agreement. The Security Agreement and
Pledge Agreement duly executed by the Company, Laundry Corp. and the Collateral
Agent, and each such agreement shall be in full force and effect.

     (iv) Financing Statements. UCC-1 financing statements naming the Company
and Laundry Corp. as debtors and the Collateral Agent as secured party.

     (p) Maintenance of Rating. At the Closing Time, the Notes shall be rated by
Moody’s and/or by S&P, and the Company shall have delivered to the
Representative a letter from such rating agency (or other evidence satisfactory
to the Representative) confirming that the Notes have ratings; and since the
date of this Agreement, there shall not have occurred a downgrading in the
rating assigned to the Notes or any of the Company’s other debt securities by
any “nationally recognized statistical rating agency,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the 1933 Act, and no such
securities rating agency shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of the
Notes or any of the Company’s other debt securities.

     (q) DTC. The Securities shall be eligible for clearance and settlement
through DTC.

19



--------------------------------------------------------------------------------



 



     (r) Preferred Stock. At the Closing Time, Laundry Corp. shall have redeemed
all of its outstanding Class A Preferred Stock.

     (s) Credit Facility. At the Closing Time, the amendment to the Credit
Facility described under “Description of Certain Indebtedness” in the Prospectus
shall have become effective on terms and conditions satisfactory to the
Representative.

     (t) Coinmach Corp.’s 9% Senior Notes. At the Closing Time, Coinmach Corp.
shall have delivered an irrevocable notice of redemption to the trustee under
the indenture dated January 25, 2002 governing Coinmach Corp.’s 9% Senior Notes
due 2010 (the “Existing Notes”) pursuant to which Coinmach Corp. shall redeem
Existing Notes in an aggregate principal amount of not less than $125.5 million.

     (u) Purchase by GTCR-CLC, LLC and its Affiliates. GTCR-CLC, LLC and/or one
of its affiliates shall have purchased 2,199,413 of the Initial Securities from
the Underwriters at a purchase price of $13.64 per Initial Security.

     (v) Conditions to Purchase of Option Securities. In the event that the
Underwriters exercise their option provided in Section 2(b) hereof to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company contained herein and the statements in any certificates furnished
by the Company or any subsidiary of the Company hereunder shall be true and
correct as of each Date of Delivery and, at the relevant Date of Delivery, the
Representative shall have received:

     (i) Officers’ Certificate. A certificate, dated such Date of Delivery, of
the President or a Vice President of the Company and of the chief financial or
chief accounting officer of the Company confirming that the certificate
delivered at the Closing Time pursuant to Section 5(f) hereof remains true and
correct as of such Date of Delivery.

     (ii) Opinion of Counsel for Company. The favorable opinion of Mayer, Brown,
Rowe & Maw LLP, counsel for the Company, in form and substance reasonably
satisfactory to counsel for the Underwriters, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(b) hereof.

     (iii) Opinion of Counsel for Underwriters. The favorable opinion of Cahill
Gordon & Reindel llp, counsel for the Underwriters, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(c) hereof.

     (iv) Opinion of Tax Counsel for Company. The favorable opinion of Mayer,
Brown, Rowe & Maw LLP, tax counsel for the Company, in form and substance
reasonably satisfactory to counsel for the Underwriters, dated such Date of
Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
5(d) hereof.

     (v) Opinion of Tax Counsel for Underwriters. The favorable opinion of
Cahill Gordon & Reindel llp, tax counsel for the Underwriters, dated such Date
of Delivery, relating to the Option Securities to be purchased on such Date of
Delivery and otherwise to the same effect as the opinion required by Section
5(e) hereof.

20



--------------------------------------------------------------------------------



 



     (vi) Bring-down Comfort Letter. A letter from Ernst & Young LLP, in form
and substance satisfactory to the Representative and dated such Date of
Delivery, substantially in the same form and substance as the letter furnished
to the Representative pursuant to Section 5(h) hereof, except that the
“specified date” in the letter furnished pursuant to this paragraph shall be a
date not more than five days prior to such Date of Delivery.

     (w) Additional Documents. At Closing Time and at each Date of Delivery,
counsel for the Underwriters shall have been furnished with such documents and
opinions as they may reasonably require for the purpose of enabling them to pass
upon the issuance and sale of the Securities as herein contemplated, or in order
to evidence the accuracy of any of the representations or warranties, or the
fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be reasonably satisfactory in form and substance to
the Representative and counsel for the Underwriters.

     (x) Termination of Agreement. If any condition specified in this Section
shall not have been fulfilled when and as required to be fulfilled, this
Agreement, or, in the case of any condition to the purchase of Option
Securities, on a Date of Delivery which is after the Closing Time, the
obligations of the several Underwriters to purchase the relevant Option
Securities, may be terminated by the Representative by notice to the Company at
any time at or prior to Closing Time or such Date of Delivery, as the case may
be, and such termination shall be without liability of any party to any other
party except as provided in Section 4 and except that Sections 1, 6, 7 and 8
shall survive any such termination and remain in full force and effect.

     SECTION 6. Indemnification.

     (a) Indemnification of Underwriters. Each of the Company and Laundry Corp.
agrees to indemnify and hold harmless each Underwriter, its affiliates, as such
term is defined in Rule 501(b) under the 1933 Act (each, an “Affiliate”), its
selling agents and each person, if any, who controls any Underwriter within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

     (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), including the Rule 430A Information or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of any
untrue statement or alleged untrue statement of a material fact included in any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

     (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 6(d) below) any such
settlement is effected with the written consent of the Company;

     (iii) against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel chosen by Merrill Lynch), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental

21



--------------------------------------------------------------------------------



 



agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under (i) or
(ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by any
Underwriter through Merrill Lynch expressly for use in the Registration
Statement (or any amendment thereto), including the Rule 430A Information or any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto); provided, further, that the foregoing indemnity agreement with respect
to any preliminary prospectuses shall not inure to the benefit of any
Underwriter, it Affiliates, its selling agents and each person, if any, who
controls any Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act, from whom the person asserting any such loss,
liability, claim, damage or expense purchased Securities, or any person
controlling such Underwriter, if it shall be established that a copy of the
Prospectus (as then amended or supplemented if the Company shall have furnished
any amendments or supplements thereto) was not sent or given by or on behalf of
such Underwriter to such person, if required by law so to have been delivered,
at or prior to the written confirmation of the sale of the Securities to such
person, and if the Prospectus (as so amended or supplemented) would have cured
the defect giving rise to such loss, liability, claim damage or expense and if
the Company had previously furnished copies thereof to such Underwriter in the
quantities reasonably requested by such Underwriter. This indemnity agreement
will be in addition to any liability which the Company may otherwise have.

     (b) Indemnification of Company, Directors and Officers. Each Underwriter
severally agrees to indemnify and hold harmless each of the Company and Laundry
Corp., its respective directors, each of its officers who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in subsection (a) of this Section, as incurred, but only
with respect to untrue statements or omissions, or alleged untrue statements or
omissions, made in the Registration Statement (or any amendment thereto),
including the Rule 430A In formation or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by such Underwriter
through Merrill Lynch expressly for use in the Registration Statement (or any
amendment thereto) or such preliminary prospectus or the Prospectus (or any
amendment or supplement thereto).

     (c) Actions Against Parties; Notification. Each indemnified party shall
give notice as promptly as reasonably practicable to each indemnifying party of
any action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 6(a) above,
counsel to the indemnified parties shall be selected by Merrill Lynch, and, in
the case of parties indemnified pursuant to Section 6(b) above, counsel to the
indemnified parties shall be selected by the Company. An indemnifying party may
participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or compro-

22



--------------------------------------------------------------------------------



 



mise or consent to the entry of any judgment with respect to any litigation, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 6 or Section 7 hereof (whether
or not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

     (d) Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 6(a) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

     SECTION 7. Contribution. If the indemnification provided for in Section 6
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company and Laundry
Corp. on the one hand and the Underwriters on the other hand from the offering
of the Securities pursuant to this Agreement or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and Laundry Corp. on the one
hand and of the Underwriters on the other hand in connection with the statements
or omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

     The relative benefits received by the Company and Laundry Corp. on the one
hand and the Underwriters on the other hand in connection with the offering of
the Securities pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities pursuant to this Agreement (before deducting expenses) received by
the Company and Laundry Corp. and the total underwriting discount received by
the Underwriters, in each case as set forth on the cover of the Prospectus, bear
to the aggregate initial public offering price of the Securities as set forth on
the cover of the Prospectus.

     The relative fault of the Company and Laundry Corp. on the one hand and the
Underwriters on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company and Laundry Corp. or by the Underwriters and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

     The Company, Laundry Corp. and the Underwriters agree that it would not be
just and equitable if contribution pursuant to this Section were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified

23



--------------------------------------------------------------------------------



 



party and referred to above in this Section shall be deemed to include any legal
or other expenses reasonably incurred by such indemnified party in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

     Notwithstanding the provisions of this Section, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.

     No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

     For purposes of this Section, each person, if any, who controls an
Underwriter within the meaning of Section 15 of the 1933 Act or Section 20 of
the 1934 Act and each Underwriter’s Affiliates and selling agents shall have the
same rights to contribution as such Underwriter, and each director of the
Company and Laundry Corp., each officer of the Company and Laundry Corp. who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act shall have the same rights to contribution as the Company and Laundry
Corp. The Underwriters’ respective obligations to contribute pursuant to this
Section are several in proportion to the number of Initial Securities set forth
opposite their respective names in Schedule A hereto and not joint.

     SECTION 8. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect regardless
of (i) any investigation made by or on behalf of any Underwriter or its
Affiliates or selling agents, any person controlling any Underwriter, its
officers or directors or any person controlling the Company and (ii) delivery of
and payment for the Securities.

     SECTION 9. Termination of Agreement.

     (a) Termination; General. The Representative may terminate this Agreement,
by notice to the Company, at any time at or prior to Closing Time (i) if there
has been, since the time of execution of this Agreement or since the respective
dates as of which information is given in the Prospectus, any material adverse
change in the condition, financial or otherwise, or in the earnings, business
affairs or business prospects of the Company and its subsidiaries considered as
one enterprise, whether or not arising in the ordinary course of business, or
(ii) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Representative, impracticable or
inadvisable to market the Securities or to enforce contracts for the sale of the
Securities, or (iii) if trading in any securities of the Company has been
suspended or materially limited by the Commission, the NASD or the American
Stock Exchange, or if trading generally on the American Stock Exchange or the
New York Stock Exchange or in the Nasdaq National Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the National Association of
Securities Dealers, Inc. or any other governmental authority, or (iv) a material
disruption has occurred in commercial banking or securities

24



--------------------------------------------------------------------------------



 



settlement or clearance services in the United States, or (v) if a banking
moratorium has been declared by either Federal or New York authorities.

     (b) Liabilities. If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 6,
7 and 8 shall survive such termination and remain in full force and effect.

     SECTION 10. Default by One or More of the Underwriters. If one or more of
the Underwriters shall fail at Closing Time or a Date of Delivery to purchase
the Securities which it or they are obligated to purchase under this Agreement
(the “Defaulted Securities”), the Representative shall have the right, within 24
hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representative shall not have completed
such arrangements within such 24-hour period, then:

     (i) if the number of Defaulted Securities does not exceed 10% of the number
of Securities to be purchased on such date, each of the non-defaulting
Underwriters shall be obligated, severally and not jointly, to purchase the full
amount thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or

     (ii) if the number of Defaulted Securities exceeds 10% of the number of
Securities to be purchased on such date, this Agreement or, with respect to any
Date of Delivery which occurs after the Closing Time, the obligation of the
Underwriters to purchase and of the Company to sell the Option Securities to be
purchased and sold on such Date of Delivery shall terminate without liability on
the part of any non-defaulting Underwriter.

     No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.

     In the event of any such default which does not result in a termination of
this Agreement or, in the case of a Date of Delivery which is after the Closing
Time, which does not result in a termination of the obligation of the
Underwriters to purchase and the Company to sell the relevant Option Securities,
as the case may be, either the Representative or the Company shall have the
right to postpone Closing Time or the relevant Date of Delivery, as the case may
be, for a period not exceeding seven days in order to effect any required
changes in the Registration Statement or Prospectus or in any other documents or
arrangements. As used herein, the term “Underwriter” includes any person
substituted for an Underwriter under this Section 10.

     SECTION 11. Tax Disclosure. Notwithstanding any other provision of this
Agreement, from the commencement of discussions with respect to the transactions
contemplated hereby, the Company (and each employee, representative or other
agent of the Company) may disclose to any and all persons, without limitation of
any kind, the tax treatment and tax structure (as such terms are used in
Sections 6011, 6111 and 6112 of the U.S. Code and the Treasury Regulations
promulgated thereunder) of the transactions contemplated by this Agreement and
all materials of any kind (including opinions or other tax analyses) that are
provided relating to such tax treatment and tax structure.

     SECTION 12. Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the
Underwriters shall be directed to the Representative at 4 World Financial Cen-

25



--------------------------------------------------------------------------------



 



ter, New York, New York 10080, attention of Equity Capital Markets, with a copy
to Cahill Gordon & Reindel llp, 80 Pine Street, New York, New York 10005,
attention of William M. Hartnett, Esq.; and notices to the Company shall be
directed to it at 303 Sunnyside Blvd., Suite 70, Plainview, New York 11803,
attention of Robert M. Doyle, with a copy to Mayer, Brown, Rowe & Maw LLP, 1675
Broadway, New York, New York 10019, attention of Ronald S. Brody, Esq.

     SECTION 13. Parties. This Agreement shall each inure to the benefit of and
be binding upon the Underwriters and the Company and their respective
successors. Nothing expressed or mentioned in this Agreement is intended or
shall be construed to give any person, firm or corporation, other than the
Underwriters and the Company and their respective successors and the controlling
persons and officers and directors referred to in Sections 6 and 7 and their
heirs and legal representatives, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision herein contained. This
Agreement and all conditions and provisions hereof are intended to be for the
sole and exclusive benefit of the Underwriters and the Company and their
respective successors, and said controlling persons and officers and directors
and their heirs and legal representatives, and for the benefit of no other
person, firm or corporation. No purchaser of Securities from any Underwriter
shall be deemed to be a successor by reason merely of such purchase.

     SECTION 14. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

     SECTION 15. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

     SECTION 16. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

     SECTION 17. Effect of Headings. The Section headings herein are for
convenience only and shall not affect the construction hereof.

26



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Underwriters and the Company and Laundry Corp. in accordance with its terms.

            Very truly yours,


COINMACH SERVICE CORP.
      By:   /s/ Robert M. Doyle

--------------------------------------------------------------------------------

      Name:   Robert M. Doyle        Title:  Chief Financial Officer    

            COINMACH LAUNDRY CORPORATION
      By:   /s/ Robert M. Doyle

--------------------------------------------------------------------------------

      Name:   Robert M. Doyle        Title:  Chief Financial Officer    

CONFIRMED AND ACCEPTED,
as of the date first above written:

MERRILL LYNCH & CO.
MERRILL LYNCH, PIERCE, FENNER & SMITH
      INCORPORATED

         
By:
  Illegible    

 

--------------------------------------------------------------------------------

Authorized Signatory    

For itself and as Representative of the other Underwriters named in Schedule A
hereto.

S-1



--------------------------------------------------------------------------------



 



SCHEDULE A

                              Principal               Amount of       Number of
    Third Party   Name of Underwriter   IDSs     Notes  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    8,070,000       9,000,005.86  
Citigroup Global Markets Inc.
    4,304,000       4,800,000.26  
Jefferies & Company, Inc.
    1,434,668       1,599,998.04  
Deutsche Bank Securities Inc.
    1,434,667       1,599,998.04  
RBC Capital Markets Corporation
    1,344,999       1,500,002.00  
Suntrust Capital Markets, Inc.
    1,344,999       1,499,995.86  
Robert W. Baird & Co. Incorporated
    100,000       —  
Doft & Co., Inc.
    100,000       —  
Oppenheimer & Co. Inc.
    100,000       —  
The Williams Capital Group, L.P.
    100,000       —  
Total
    18,333,333     $ 20,000,000.06  
 
           

 



--------------------------------------------------------------------------------



 



SCHEDULE B

COINMACH SERVICES CORP.

18,333,333 Income Deposit Securities
(Representing one share of Class A Common Stock,
par value $0.01 per share, and $6.14 principal amount of 11%
Senior Secured Notes due 2024)

and

$20,000,000.06 aggregate principal amount of 11%
Senior Secured Notes due 2024

     1. The initial public offering price per IDS, determined as provided in
Section 2, shall be $13.64.

     2. The purchase price per Initial Security to be paid by the several
Underwriters shall be $12.9198, being an amount equal to the initial public
offering price set forth above less $0.7202 per IDS. The purchase price per
Option Security to be paid by the several Underwriters shall be $12.8216, being
an amount equal to the initial public offering price set forth above less
$0.8184 per IDS; provided that the purchase price per IDS for any Option
Securities purchased upon the exercise of the over-allotment option described in
Section 2(b) shall be increased by an amount per Option Security equal to
accrued and unpaid interest with respect to the underlying IDS Note.

     3. The initial public offering price of the Third Party Notes shall be 100%
of the principal amount thereof, plus accrued interest, if any from the date of
issuance.

     4. The purchase price per Third Party Note to be paid by the several
Underwriters shall be 97% of the principal amount thereof.

     5. The interest rate on the Third Party Notes shall be 11% per annum.

 



--------------------------------------------------------------------------------



 



SCHEDULE C

List of persons and entities
subject to lock-up agreements

Coinmach Holdings, LLC
Executive officers and directors of the Company
GTCR-CLC, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE D

List of Related Transaction Documents



(1)   The Security Agreement, the Pledge Agreement and related Financing
Statements and Perfection Certificate;   (2)   The Intercreditor Agreement;  
(3)   The Amendment to the Credit Facility;   (4)   The redemption notices
relating to the Coinmach Corp. 9% Notes;   (5)   The Redemption Agreement among
Holdings’ members; and   (6)   The Purchase Agreement relating to the Company’s
Class B Common Stock.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO
SECTION 5(b)

     (i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

     (ii) The Company has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under the Purchase
Agreement.

     (iii) The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect.

     (iv) The authorized, issued and outstanding capital stock of the Company is
as set forth in the Prospectus in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to the
Purchase Agreement or pursuant to reservations, agreements or employee benefit
plans referred to in the Prospectus or pursuant to the exercise of convertible
securities or options referred to in the Prospectus); the shares of issued and
outstanding capital stock (including, without limitation, the Common Stock) of
the Company have been duly authorized and validly issued and are fully paid and
non-assessable; and none of the outstanding shares of capital stock (including,
without limitation, the Common Stock) of the Company was issued in violation of
the preemptive or other similar rights of any securityholder of the Company.

     (v) The shares of Common Stock underlying the IDSs have been duly
authorized for issuance and sale to the Underwriters pursuant to the Purchase
Agreement and, when issued and delivered by the Company pursuant to the Purchase
Agreement against payment of the consideration set forth in the Purchase
Agreement, will be validly issued and fully paid and non-assessable and no
holder of the IDSs is or will be subject to personal liability by reason of
being such a holder.

     (vi) Neither the issuance of the Common Stock nor the IDSs is subject to
preemptive or other similar rights of any securityholder of the Company.

     (vii) The IDSs have been duly authorized for issuance and sale to the
Underwriters pursuant to the Purchase Agreement and, when issued and delivered
by the Company pursuant to the Purchase Agreement against payment of the
consideration set forth in the Purchase Agreement, will constitute valid and
legally binding obligations of the Company enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

A-1



--------------------------------------------------------------------------------



 



     (viii) The Indenture has been duly authorized by the Company and Laundry
Corp. and meets the standards and requirements for qualification under the 1939
Act, and the rules and regulations of the Commission applicable to an indenture
that is qualified thereunder, and, when executed and delivered by the Company,
Laundry Corp. and the Trustee, will constitute a valid and binding agreement of
the Company and Laundry Corp., enforceable against the Company and Laundry Corp.
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

     (ix) The Note Securities have been duly authorized and, at the Closing
Time, will have been duly executed by the Company and Laundry Corp., as
applicable, and, when duly authenticated, issued and delivered in the manner
provided for in the Indenture and delivered against payment of the purchase
price therefor as provided in this Agreement, will constitute valid and binding
obligations of the Company and Laundry Corp., as applicable, enforceable against
the Company and Laundry Corp., as applicable, in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers)
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law), and will be in the form contemplated by, and
entitled to the benefits of, the Indenture.

     (x) The Intercompany Note has been duly authorized, executed, issued and
delivered by Coinmach Corp. and constitutes a valid and binding obligation of
Coinmach Corp., enforceable against Coinmach Corp. in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers)
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

     (xi) The Intercompany Note Guarantees have been duly authorized, executed,
issued and delivered by the Intercompany Note Guarantors and constitute valid
and binding obligations of the Intercompany Note Guarantors, enforceable against
the Intercompany Note Guarantors in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers) reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

     (xii) The Related Transaction Documents have been duly authorized by the
Company, and, when executed and delivered by the Company and the other parties
thereto, will constitute valid and binding agreements of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

A-2



--------------------------------------------------------------------------------



 



     (xiii) Each of the Collateral Documents creates in favor of the Collateral
Agent a security interest in the right, title and interest of the Company in and
to the portion (the “Article 9 Collateral”) of the Collateral (as defined in the
Security Agreement) in which a security interest may be created under Article 9
of the Uniform Commercial Code as currently in effect in the State of New York
(the “New York UCC”), as collateral security for the payment of the obligations
under the Indenture, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

     (xiv) The security interests referred to in paragraph (xiii) above in that
portion of such Article 9 Collateral (other than fixtures) in which a security
interest is perfected by filing a Financing Statement under the Uniform
Commercial Code as currently in effect in the State of Delaware (the “Delaware
UCC”) will be perfected by the filing of an applicable Financing Statement in
the Office of the Secretary of State of the State of Delaware pursuant to the
provisions of the Delaware UCC.

     (xv) Assuming that the certificates representing 100% of the capital stock
of Coinmach Corp. (the “Pledged Stock”) that constitute Collateral under the
Collateral Documents have been delivered to the Agent in the State of New York
with appropriate instruments of transfer duly endorsed in blank by an effective
endorsement, and assuming that the Agent has duly acknowledged, pursuant to
Section 8-301(a)(2) of the New York UCC with respect to any Pledged Stock that
are “certificated securities” (as such term is defined in Section 8-102(a)(4) of
the New York UCC), that it will hold possession of such Pledged Stock for the
benefit of the Collateral Agent and on behalf of itself, the Trustee and the
holders of Notes, and assuming the continued possession and control by the Agent
of such Pledged Stock in the State of New York, the security interest in such
Pledged Stock in favor of the Collateral Agent for the benefit of the holders of
the Notes will be perfected.

     (xvi) Upon delivery to the Collateral Agent in the State of New York of the
Intercompany Note, indorsed in favor of the Collateral Agent by an effective
endorsement, and assuming the continued possession and control by the Collateral
Agent of the Intercompany Note and the Intercompany Note Guarantees in the State
of New York and that none of the Collateral Agent, the Trustee and the holders
of the Notices has notice of any adverse claim thereto, the Collateral Agent
will have a perfected first priority security interest in such Intercompany Note
for the benefit of itself, the Trustee and the holders of Notes under the New
York UCC.

     (xvii) Each Subsidiary is validly existing as a corporation in good
standing under the laws of the jurisdiction of its incorporation, has corporate
power and authority to own, lease and operate its properties and to conduct its
business as described in the Prospectus and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect; except as otherwise disclosed in the Registration
Statement, all of the issued and outstanding capital stock of AWA and Laundry
Corp. and, to our knowledge, each other Subsidiary has been duly authorized and
validly issued, is fully paid and non-assessable and, to our knowledge, is owned
by the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity other than those
permitted by the Indenture and the Collateral Documents;

A-3



--------------------------------------------------------------------------------



 



none of the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary.

     (xviii) The Purchase Agreement has been duly authorized, executed and
delivered by the Company and Laundry Corp.

     (xix) The Registration Statement, including any Rule 462(b) Registration
Statement, has been declared effective under the 1933 Act; any required filing
of the Prospectus pursuant to Rule 424(b) has been made in the manner and within
the time period required by Rule 424(b); and, to our knowledge, no stop order
suspending the effectiveness of the Registration Statement or any Rule 462(b)
Registration Statement has been issued under the 1933 Act and no proceedings for
that purpose have been instituted or are pending or threatened by the
Commission.

     (xx) The Registration Statement, including any Rule 462(b) Registration
Statement and the Rule 430A Information, the Prospectus and each amendment or
supplement to the Registration Statement and Prospectus as of their respective
effective or issue dates (other than the financial statements and supporting
schedules included therein or omitted therefrom, as to which we express no
opinion) complied as to form in all material respects with the requirements of
the 1933 Act and the 1933 Act Regulations.

     (xxi) The forms of certificates used to evidence the Common Stock, the Note
Securities and the IDSs comply in all material respects with all applicable
statutory requirements, with any applicable requirements of the charter and
by-laws of the Company and the requirements of the American Stock Exchange.

     (xxii) To our knowledge, there is not pending or threatened any action,
suit, proceeding, inquiry or investigation, to which the Company or any
subsidiary of the Company is a party, or to which the property of the Company or
any subsidiary of the Company is subject, before or brought by any court or
governmental agency or body, domestic or foreign, which is required to be
disclosed in the Registration Statement pursuant to Regulation S-K under the
1933 Act, or which would reasonably be expected to restrain, enjoin, challenge
or prevent the consummation of the transactions contemplated in the Purchase
Agreement and the Related Transaction Documents or the performance by the
Company and Laundry Corp. of their obligations thereunder.

     (xxiii) The information in the Prospectus under “The Transactions,”
“Description of IDSs,” “Description of the Notes,” “Description of Capital
Stock,” “Business—Properties,” “Business—Legal Proceedings,” “Material United
States Federal Income Tax Consequences” and in the Registration Statement under
Item 14, to the extent that it constitutes matters of law, summaries of legal
matters, the Company’s charter and bylaws or legal proceedings, or legal
conclusions, has been reviewed by us and is correct in all material respects and
the opinion of such firm set forth under “Material United States Federal Income
Tax Consequences” is confirmed.

     (xxiv) All descriptions in the Registration Statement of contracts and
other documents to which the Company or its subsidiaries are a party are
accurate in all material respects; there are no franchises, contracts,
indentures, mortgages, loan agreements, notes, leases or other instruments of
which we are aware that are required to be described or referred to in the
Registration Statement or to be filed as exhibits to the Registration Statement
other than those described or referred to therein or filed as exhibits thereto.

A-4



--------------------------------------------------------------------------------



 



     (xxv) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any court or governmental authority or
agency, domestic or foreign (other than under the 1933 Act and the 1933 Act
Regulations, which have been obtained, or as may be required under the
securities or blue sky laws of the various states, as to which we express no
opinion) is necessary or required in connection with the due authorization,
execution and delivery of the Purchase Agreement, the Indenture, the
Intercompany Note Obligations or the Related Transaction Documents or for the
offering, issuance, sale or delivery of the Securities.

     (xxvi) The execution, delivery and performance of the Purchase Agreement,
the Indenture, the Intercompany Note Obligations and Related Transaction
Documents and the consummation of the transactions contemplated in such
agreements and in the Registration Statement (including the issuance and sale of
the Securities and the use of the proceeds from the sale of the Securities as
described in the Prospectus under the caption “Use Of Proceeds”) and compliance
by the Company and Laundry Corp. with their obligations under the Purchase
Agreement, the Indenture, the Intercompany Note Obligations and Related
Transaction Documents do not and will not, whether with or without the giving of
notice or lapse of time or both, conflict with or constitute a breach of, or
default or Repayment Event under or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of the Company or any
subsidiary of the Company pursuant to any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or any other agreement or
instrument included as Exhibit Numbers 4.7 and 10.1 through 10.41 on the exhibit
list to the Registration Statement (except for such conflicts, breaches,
defaults or Repayment Events or liens, charges or encumbrances that would not
reasonably be expected to have a Material Adverse Effect or for such liens
created under the Security Agreement), nor will such action result in any
violation of (A) the provisions of the charter or by-laws of the Company or any
subsidiary of the Company, or (B) any applicable law, statute, rule, regulation,
judgment, order, writ or decree, known to us, of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any subsidiary of the Company or any of their respective properties,
assets or operations, except in the case of this clause (B), any violation that
would not reasonably be expected to result in a Material Adverse Effect.

     (xxvii) To our knowledge, and except as described in the Registration
Statement or the Prospectus, there are no persons with registration rights or
other similar rights to have any securities registered pursuant to the
Registration Statement or otherwise registered by the Company under the 1933
Act.

     (xxviii) The Company is not required, and upon the issuance and sale of the
Securities as herein contemplated and the application of the net proceeds
therefrom as described in the Prospectus will not be required, to register as an
“investment company” under the 1940 Act.

     Although we have not independently verified and are not passing upon and
assume no responsibility for the accuracy, completeness or fairness of the
statements (except to the extent referred to paragraph (xxiii) above) contained
in the Registration Statement or any amendment or supplement thereto, including
the Rule 430A Information, or the Prospectus or any amendment or supplement
thereto, no fact has come to our attention that would lead us to believe that
the Registration Statement or any amendment thereto, including the Rule 430A
Information, (except for financial statements and schedules and other financial
data included therein or omitted therefrom, as to which we express no opinion
and make no statement), at the time such Registration Statement or any such
amendment became effective, contained an untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements

A-5



--------------------------------------------------------------------------------



 



therein not misleading or that the Prospectus or any amendment or supplement
thereto (except for financial statements and schedules and other financial data
included therein or omitted therefrom, as to which we express no opinion and
make no statement), at the time the Prospectus was issued, at the time any such
amended or supplemented prospectus was issued or at the Closing Time, included
or includes an untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

     In rendering such opinion, such counsel may rely, as to matters of fact
(but not as to legal conclusions), to the extent they deem proper, on
certificates of responsible officers of the Company and public officials and
such counsel need not opine as to matters governed by the laws of jurisdictions
other than the law of the State of New York, the federal law of the United
States, the UCC of the State of Delaware and the General Corporation Law of the
State of Delaware. Such opinion shall not state that it is to be governed or
qualified by, or that it is otherwise subject to, any treatise, written policy
or other document relating to legal opinions, including, without limitation, the
Legal Opinion Accord of the ABA Section of Business Law (1991).

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B

FORM OF OPINION OF COMPANY’S COUNSEL
TO BE DELIVERED PURSUANT TO SECTION 5(d)

Exhibit 8.1 to the Registration Statement is incorporated by reference herein.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF LOCK-UP AGREEMENT

November [ ], 2004

MERRILL LYNCH & CO.
Merrill Lynch, Pierce, Fenner & Smith
      Incorporated
as Representative of the several Underwriters to be
named in the within mentioned Purchase Agreement
4 World Financial Center
New York, New York 10080

     Re: Proposed Initial Public Offering by Coinmach Service Corp.

Ladies and Gentlemen:

     The undersigned, a securityholder [and an executive officer and/or
director] of Coinmach Services Corp., a Delaware corporation (the “Company”),
understands that Merrill Lynch & Co. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) propose to enter into a Purchase Agreement (the
“Purchase Agreement”) with the Company providing for the initial public offering
of (i) the Company’s Income Deposit Securities (the “IDSs”), each IDS
representing one share of the Company’s Class A common stock, par value $0.01
per share and $6.14 principal amount of the Company’s 11.0% senior secured notes
due 2024 and (ii) an additional $20,000,000 aggregate principal amount of the
Company’s senior secured notes due 2024 (the “Third Party Notes”). In
recognition of the benefit that such an offering will confer upon the
undersigned as a securityholder [and an executive officer and/or director] of
the Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with each
underwriter to be named in the Purchase Agreement that, during a period of
180 days from the date of the Purchase Agreement (the “Lock-Up Period”), the
undersigned will not, without the prior written consent of Merrill Lynch,
directly or indirectly, (i) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant for the sale of, or otherwise dispose of or
transfer any of the Company’s IDSs, common stock, debt securities or any similar
securities or any securities convertible into or exchangeable or exercisable for
IDSs, common stock, debt securities or any similar securities whether now owned
or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition, or file, or
cause to be filed, any registration statement under the Securities Act of 1933,
as amended (the “1933 Act”), with respect to any of the foregoing (collectively,
the “Lock-Up Securities”) or (ii) enter into any swap or any other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of IDSs, common stock, debt
securities or any similar securities, in cash or otherwise.

Notwithstanding the foregoing, if:

     (1) during the last 17 days of the Lock-Up Period, the Company issues an
earnings release or material news or a material event relating to the Company
occurs; or

C-1



--------------------------------------------------------------------------------



 



     (2) prior to the expiration of the Lock-Up Period, the Company announces
that it will release earnings results or becomes aware that material news or a
material event will occur during the 16-day period beginning on the last day of
the Lock-Up Period,

the restrictions imposed by this lock-up agreement (this “Lock-Up Agreement”)
continue to apply until the expiration of the 18-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event, as applicable, unless Merrill Lynch waives, in writing, such
extension.

     The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by Merrill Lynch to the Company (in accordance with Section 12 of the
Purchase Agreement) and that any such notice properly delivered will be deemed
to have been given to, and received by, the undersigned. The undersigned further
agrees that, prior to engaging in any transaction or taking any other action
that is subject to the terms of this Lock-Up Agreement during the period from
the date of this Lock-Up Agreement to and including the 34th day following the
expiration of the initial Lock-Up Period, it will give notice thereof to the
Company and will not consummate such transaction or take any such action unless
it has received written confirmation from the Company that the Lock-Up Period
(as may have been extended pursuant to the previous paragraph) has expired.

     Notwithstanding the foregoing and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of Merrill Lynch, (i) as a bona fide gift or gifts, (ii) to any trust
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, or (iii) as a distribution to members, limited partners or
stockholders of the undersigned or to the undersigned’s “affiliates” (as such
term is defined in Rule 501 under the 1933 Act) or to any investment fund or
other entity controlled or managed by the undersigned; provided that (1) Merrill
Lynch receives a signed Lock-Up Agreement for the balance of the Lock-Up Period
from each donee, trustee, distributee or transferee, as the case may be; (2) any
such transfer shall not involve a disposition for value; (3) such transfers are
not required to be reported in any public report or filing with the Securities
and Exchange Commission, or otherwise; and (4) the undersigned does not
otherwise voluntarily effect any public filing or report regarding such
transfer.

     For purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.

     The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the IDSs and Third Party Notes to be sold thereunder, the
undersigned shall be released from all obligations under this Lock-Up Agreement.

     The undersigned understands that Merrill Lynch is entering into the
Purchase Agreement and proceeding with the offering in reliance upon this
Lock-Up Agreement.

C-2



--------------------------------------------------------------------------------



 



     This Lock-Up Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
principles thereof.

                  Very truly yours,
 
           

  Signature:        

           
 
           

  Print Name:        

           

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

PERFECTION CERTIFICATE

     Reference is hereby made to (i) that certain Security Agreement dated as of
November 24, 2004 (the “Security Agreement”), between Coinmach Service Corp., a
Delaware corporation (“Issuer”), Coinmach Laundry Corporation, a Delaware
corporation (“Laundry Corp.” and, each of Laundry Corp. and the Issuer , a
“Company”, and together, the “Companies”) and the Collateral Agent (as
hereinafter defined) and (ii) that certain Indenture dated as of November 24,
2004 (the “Indenture”) among the Companies and The Bank of New York, as Trustee
(in such capacity, the “Trustee”) and Collateral Agent (in such capacity, the
“Collateral Agent”). Capitalized terms used but not defined herein have the
meanings assigned in the Security Agreement.

     The undersigned hereby certify to the Collateral Agent as follows:

     SECTION 18. Names. a) The exact legal name of each Company, as such name
appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a). Each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a). Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each
Company that is a registered organization, the Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.

     (b) Set forth in Schedule 1(b) hereto is any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

     (c) Set forth in Schedule 1(c) is a list of all other names (including
trade names or similar appellations) used by each Company, or any other business
or organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Also set forth in
Schedule 1(c) is the information required by Section 1 of this certificate for
any other business or organization to which each Company became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c), no Company has changed its jurisdiction of organization
at any time during the past four months.

     SECTION 19. Current Locations. a) The chief executive office of each
Company is located at the address set forth in Schedule 2(a) hereto.

     (b) Set forth in Schedule 2(b) are all locations where each Company
maintains any books or records relating to any Collateral.

     (c) Set forth in Schedule 2(c) hereto are all the other places of business
of each Company.

     (d) Set forth in Schedule 2(d) hereto are all other locations where each
Company maintains any of the Collateral consisting of inventory or equipment not
identified above.

     (e) Set forth in Schedule 2(e) hereto are the names and addresses of all
persons or entities other than each Company, such as lessees, consignees,
warehousemen or purchasers of chattel paper, which have possession or are
intended to have possession of any of the Collateral consisting of instruments,
chattel paper, inventory or equipment.

D-1



--------------------------------------------------------------------------------



 



     SECTION 20. Prior Locations. (a) Set forth in Schedule 3(a) is the
information required by Schedule 2(a), Schedule 2(b) or Schedule 2(c) with
respect to each location or place of business previously maintained by each
Company at any time during the past five years in a state.

     (b) Set forth in Schedule 3(b) is the information required by Schedule 2(d)
or Schedule 2(e) with respect to each other location at which, or other person
or entity with which, any of the Collateral consisting of inventory or equipment
has been previously held at any time during the past twelve months.

     SECTION 21. Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described on Schedule 4 attached hereto, all
of the Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

     SECTION 22. File Search Reports. Attached hereto as Schedule 5 is a true
and accurate summary of file search reports from (A) the Uniform Commercial Code
filing offices (i) in each jurisdiction identified in Section 1(a), Section 2 or
Section 3 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral and (B) each filing officer in each
real estate recording office identified on Schedule 8 with respect to real
estate on which Collateral consisting of fixtures is or is to be located. A true
copy of each financing statement, including judgment and tax liens, bankruptcy
and pending lawsuits or other filing identified in such file search reports has
been delivered to the Collateral Agent. The amounts due that gave rise to the
tax lien described in Schedule 5 have been satisfied, and a copy of the check
evidencing such payment is attached as Schedule 5-A.

     SECTION 23. UCC Filings. The financing statements (duly authorized by each
Company constituting the debtor therein), including the indications of the
collateral, attached as Schedule 6 relating to the Security Agreement or the
applicable Mortgage, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereof.

     SECTION 24. Schedule of Filings. Attached hereto as Schedule 7 is a
schedule of (i) the appropriate filing offices for the financing statements
attached hereto as Schedule 6 and (ii) the appropriate filing offices for the
filings described in Schedule 14(e) and (iii) any other actions required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Collateral Agent pursuant to the Collateral Agreements. No other
filings or actions are required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent pursuant to
the Collateral Agreements.

     SECTION 25. Real Property. Attached hereto as Schedule 8 is a list of all
real property owned or leased by each Company.

     SECTION 26. Termination Statements. Attached hereto as Schedule 9(a) are
the duly authorized termination statements in the appropriate form for filing in
each applicable jurisdiction identified in Schedule 9(b) hereto with respect to
each Lien described therein.

     SECTION 27. No Change. The undersigned knows of no anticipated change in
any of the circumstances or with respect to any of the matters contemplated in
Sections 1 through 9 and Section 11 through Section 17 of this Perfection
Certificate except as set forth on Schedule 10 hereto.

D-2



--------------------------------------------------------------------------------



 



     SECTION 28. Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 11 is a true and correct list of all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interest of each direct Subsidiary of each Company and the record and
beneficial owners of such stock, partnership interests, membership interests or
other equity interests. Also set forth on Schedule 13 is each equity investment
of each Company that represents 50% or less of the equity of the entity in which
such investment was made.

     SECTION 29. Instruments and Tangible Chattel Paper. Attached hereto as
Schedule 12 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of November 24, 2004, including all intercompany notes
between or among any two or more Companies.

     SECTION 30. Advances. Attached hereto as Schedule 13 is (a) a true and
correct list of all advances made by any Company to any other Company as of
November 24, 2004 (other than those identified on Schedule 13) and (b) a true
and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to any Company as of November 24, 2004.

     SECTION 31. Intellectual Property. a) Attached hereto as Schedule 14(a) is
a schedule setting forth all of each Company’s Patents, Patent Licenses,
Trademarks and Trademark Licenses registered with the United States Patent and
Trademark Office, and all other Patents, Patent Licenses, Trademarks and
Trademark Licenses, including the name of the registered owner and the
registration number of each Patent, Patent License, Trademark and Trademark
License owned by each Company. Attached hereto as Schedule 14(b) is a schedule
setting forth all of each Company’s United States Copyrights and Copyright
Licenses, and all other Copyrights and Copyright Licenses, including the name of
the registered owner and the registration number of each Copyright or Copyright
License owned by each Company.

     (b) Attached hereto as Schedule 14(c) in proper form for filing with the
United States Patent and Trademark Office and United States Copyright Office are
the filings necessary to preserve, protect and perfect the security interests in
the United States Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth on Schedule 14(a) and
Schedule 14(b), including duly signed copies of each of the Patent Security
Agreement, Trademark Security Agreement and the Copyright Security Agreement, as
applicable.

     15. Commercial Tort Claims. Attached hereto as Schedule 15 is a true and
correct list of all Commercial Tort Claims held by each Company, including a
brief description thereof.

     16. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 16 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts maintained by each Company, including
the name of each institution where each such account is held, the name of each
such account and the name of each entity that holds each account.

     17. Letter-of-Credit Rights. Attached hereto as Schedule 17 is a true and
correct list of all letters of credit issued in favor of each Company, as
beneficiary thereunder.

     18. Motor Vehicles. Attached hereto as Schedule 18 is a true and correct
list of all motor vehicles (covered by certificates of title or ownership)
valued at over $50,000 and owned by each Company, and the owner and approximate
value of such motor vehicles.

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as
of this ___day of ___, 2004.

                      COINMACH SERVICE CORP.
 
               

      By:        

         

--------------------------------------------------------------------------------

     

          Name:    

          Title:    

                      COINMACH LAUNDRY CORPORATION
 
               

      By:        

         

--------------------------------------------------------------------------------

     

          Name:    

          Title:    

D-4



--------------------------------------------------------------------------------



 



Schedule 1(a)

Legal Names, Etc.

                                                    Registered                  
                Organization     Organizational     Federal Taxpayer          
Legal Name     Type of Entity     (Yes/No)     Number     Identification Number
    State of Formation    
 
                               

D-5



--------------------------------------------------------------------------------



 



Schedule 1(b)

Prior Organizational Names

                      Company     Prior Name     Date of
Change    

D-6



--------------------------------------------------------------------------------



 



Schedule 1(c)

Changes in Corporate Identity; Other Names

                                                                      List of
All Other                                   Names Used           Corporate Name
of           Date of     State of     During Past Five     Company     Entity  
  Action     Action     Formation     Years    

D-7



--------------------------------------------------------------------------------



 



Schedule 2(a)

Chief Executive Offices

                            Company     Address     County     State    
 
                   

D-8



--------------------------------------------------------------------------------



 



Schedule 2(b)

Location of Books

                            Company     Address     County     State    
 
                   

D-9



--------------------------------------------------------------------------------



 



Schedule 2(c)

Other Places of Business

                            Company     Address     County     State    

D-10



--------------------------------------------------------------------------------



 



Schedule 2(d)

Additional Locations of Equipment and Inventory

                            Company     Address     County     State    

D-11



--------------------------------------------------------------------------------



 



Schedule 2(e)

Locations of Collateral in Possession of Persons Other Than any Company

                                        Name of Entity in                      
      Possession of                             Collateral/Capacity of    
Address/Location of                 Company     such Entity     Collateral    
County     State    

D-12



--------------------------------------------------------------------------------



 



Schedule 3(a)

Prior Locations Maintained by each Company

                            Company     Address     County     State    
 
                   

D-13



--------------------------------------------------------------------------------



 



Schedule 3(b)

Prior Locations/Other Entities

                                  Prior Locations of     Other Entity in Pos-  
  Address of Such           Collateral: Address     session of Collat-     Other
Entity Includ-     Company     Including County     eral/Capacity     ing County
   

D-14



--------------------------------------------------------------------------------



 



Schedule 4

Transactions Other Than in the Ordinary Course of Business

                            Description of Transaction Including Parties    
Date of     Company     Thereto     Transaction    

D-15



--------------------------------------------------------------------------------



 



Schedule 5

File Search Reports

                            Company     Search Report dated     Prepared by    
Jurisdiction    

D-16



--------------------------------------------------------------------------------



 



Schedule 5-A

Copy of Cancelled Check

with respect to Federal Tax Lien

D-17



--------------------------------------------------------------------------------



 



Schedule 6

Copy of Financing Statements To Be Filed

D-18



--------------------------------------------------------------------------------



 



Schedule 7

Filings/Filing Offices

                                        Applicable Collateral                  
    Document                       [Mortgage, Security           Type of Filing
    Entity     Agreement or Other]     Jurisdictions    
 
                   

D-19



--------------------------------------------------------------------------------



 



Schedule 8

Real Property

                                                          Description of        
        Owned or     Landlord/Owner     Lease     Entity of Record     Location
Address     Leased     if Leased     Documents    

D-20



--------------------------------------------------------------------------------



 



Schedule 9(a)
Termination Statements

D-21



--------------------------------------------------------------------------------



 



Schedule 9(b)

Termination Statement Filings

                                                                      UCC-1    
            Secured           UCC-1     File     Debtor     Jurisdiction    
Party     Type of Collateral     File Date     Number    

D-22



--------------------------------------------------------------------------------



 



Schedule 10

Changes from Circumstances Described in Perfection Certificate

D-23



--------------------------------------------------------------------------------



 



Schedule 11

Stock Ownership and Other Equity Interests

Company: Coinmach Service Corp.

                                  Current Legal                 No.
Shares/Intere     Percent     Entities Owned     Record Owner     Certificate
No.     st     Pledged    
 
                         

Company: Coinmach Laundry Corporation

                                  Current Legal                       Percent  
  Entities Owned     Record Owner     Certificate No.     No. Shares/Interest  
  Pledged    
 
                         

D-24



--------------------------------------------------------------------------------



 



Schedule 12

Instruments and Tangible Chattel Paper

Company: Coinmach Service Corp.

1. Promissory Notes:

                                        Principal                 Maturity    
Entity     Amount     Date of Issuance     Interest Rate     Date    
 
                         

2. Chattel Paper:

Company: Coinmach Laundry Corporation

1. Promissory Notes:

A. Management/Co-Investors

                                        Principal                 Maturity    
Person     Amount     Date of Issuance     Interest Rate     Date    

B. Employees

                                        Principal                 Maturity    
Person     Amount     Date of Issuance     Interest Rate     Date    

2. Chattel Paper:

D-25



--------------------------------------------------------------------------------



 



Schedule 13

Advances

                                                          Description and Date  
                                of Unpaid                                  
Intercompany                 Description and                 Transfer of        
        Date of Advance     From     To     Goods     From     To    

D-26



--------------------------------------------------------------------------------



 



Schedule 14(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

              REGISTRATION     OWNER   NUMBER   DESCRIPTION
 
       

Applications:

              APPLICATION     OWNER   NUMBER   DESCRIPTION
 
       

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   DESCRIPTION
 
           

OTHER PATENTS:

Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION
 
           

D-27



--------------------------------------------------------------------------------



 



Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE  
DESCRIPTION
 
           

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION
 
               

UNITED STATES TRADEMARKS:

Registrations:

              REGISTRATION     OWNER   NUMBER   TRADEMARK
 
       

Applications:

              APPLICATION     OWNER   NUMBER   TRADEMARK
 
       

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   TRADEMARK
 
           

D-28



--------------------------------------------------------------------------------



 



OTHER TRADEMARKS:

Registrations:

                  REGISTRATION         OWNER   NUMBER   COUNTRY/STATE  
TRADEMARK
 
           

Applications:

                  APPLICATION         OWNER   NUMBER   COUNTRY/STATE   TRADEMARK
 
           

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   TRADEMARK
 
               

D-29



--------------------------------------------------------------------------------



 



Schedule 14(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

          OWNER   TITLE   REGISTRATION NUMBER
 
       

Applications:

      OWNER   APPLICATION NUMBER
 
   

Licenses:

                      REGISTRATION/             APPLICATION     LICENSEE  
LICENSOR   NUMBER   DESCRIPTION
 
           

D-30



--------------------------------------------------------------------------------



 



OTHER COPYRIGHTS

Registrations:

              OWNER   COUNTRY/STATE   TITLE   REGISTRATION NUMBER
 
           

Applications:

          OWNER   COUNTRY/STATE   APPLICATION NUMBER
 
       

Licenses:

                              REGISTRATION/                 APPLICATION    
LICENSEE   LICENSOR   COUNTRY/STATE   NUMBER   DESCRIPTION
 
               

D-31



--------------------------------------------------------------------------------



 



Schedule 14(c)

Intellectual Property Filings

D-32



--------------------------------------------------------------------------------



 



Schedule 15

Commercial Tort Claims

D-33



--------------------------------------------------------------------------------



 



Schedule 16

Deposit Accounts, Securities Accounts and Commodity Accounts

                      BANK OR   ACCOUNT OWNER   TYPE OF ACCOUNT   INTERMEDIARY  
NUMBERS
 
           

D-34



--------------------------------------------------------------------------------



 



Schedule 17

Letter of Credit Rights

D-35



--------------------------------------------------------------------------------



 



Schedule 18

Motor Vehicles

D-36